 



Page 1 of 11

EXHIBIT 10.23

CORPORATE EXECUTIVE EMPLOYMENT AGREEMENT

THIS CORPORATE EXECUTIVE EMPLOYMENT AGREEMENT (“Agreement”) is made effective as
of April 1, 2004, by and between W.T. (Terry) Petty (“Executive”) and ABM
Industries Incorporated (“Company”) for itself and on behalf of its subsidiary
corporations as applicable herein.

WHEREAS, Company is engaged in the building maintenance and related service
businesses, and

WHEREAS, Executive is experienced in the administration, finance, marketing,
and/or operation of such services, and

WHEREAS, Company has invested significant time and money to develop proprietary
trade secrets and other confidential business information, as well as invaluable
goodwill among its customers, sales prospects and employees, and

WHEREAS, Executive wishes to, or has been and desires to remain employed by
Company, and to utilize such proprietary trade secrets, other confidential
business information and goodwill, and

WHEREAS, Company has disclosed or will disclose to Executive such proprietary
trade secrets and other confidential business information which Executive will
utilize in the performance of this Agreement;

NOW THEREFORE, Executive and Company agree as follows:



A.   EMPLOYMENT: Company hereby agrees to employ Executive, and Executive hereby
accepts such employment, on the terms and conditions set forth in this
Agreement.



B.   TITLE: Executive’s title shall be Executive Vice President and Chief
Operating Officer of Company, subject to modification as determined by the
Company in its sole discretion.



C.   DUTIES & RESPONSIBILITIES: Executive shall be expected to assume and
perform such executive or managerial duties and responsibilities as are assigned
from time-to-time by the Company’s Chief Executive Officer or his or her
designee, to whom Executive shall report and be accountable.



D.   TERM OF AGREEMENT: Employment hereunder shall be deemed effective as of
April 1, 2004, for a term of two years and seven months ending October 31, 2006
(“Initial Term”), unless sooner terminated pursuant to Paragraph O hereof, or
later extended pursuant to Paragraph N hereof (“Extended Term”).



E.   PRINCIPAL OFFICE: During the Initial Term and any Extended Term, as
applicable, of this Agreement, Executive shall be based at a Company office
located in San Francisco in the state of California (“State of Employment”), or
such other location as shall be mutually agreed upon by Company and Executive.
Executive expressly agrees as a condition of his continued employment by
Company, to relocate his principal residence to the San Francisco Bay area on or
before August 1, 2004.



F.   COMPENSATION: Company agrees to compensate Executive, and Executive agrees
to accept as compensation in full, for Executive’s assumption and performance of
duties and responsibilities pursuant to this Agreement:



  1.   SALARY: A salary paid in equal installments of no less frequently than
semi-monthly at the annual rate set forth in Paragraph X.1 hereof.     2.  
BONUS: A bonus or other incentive or contingent compensation, if any, pursuant
to Paragraph X.2 hereof.



Corp Exec Officer   INITIALS: EXECUTIVE WTP COMPANY DMD



--------------------------------------------------------------------------------



 



Page 2 of 11



  3.   FRINGE BENEFITS: Executive shall receive the then current fringe benefits
generally provided by Company to all of its Executives. Such benefits may
include but not be limited to the use of a Company-leased car or a car
allowance, group health benefits, long-term disability benefits, group life
insurance, sick leave and vacation. Each of these fringe benefits is subject to
the applicable Company policy at all times. Executive expressly agrees that
should he or she terminate employment with Company for the purpose of being
re-employed by a Company affiliate, he or she shall “carry-over” any previously
accrued but unused vacation balance to the books of the affiliate.        
Company reserves the right to add, increase, reduce or eliminate any fringe
benefit at any time, but no such benefit or benefits shall be reduced or
eliminated as to Executive unless generally reduced or eliminated as to
comparable executives within the Company.     4.   LIMIT: To the extent that any
compensation to be paid to Executive under this Agreement would be
non-deductible by the Company as a result of the $1 million compensation limit
provisions of Section 162(m) of the Internal Revenue Code of 1986, as amended
(the “Code”), then such compensation shall not be paid out to Executive at that
time but shall instead be deferred and paid without interest to Executive
(subject to applicable withholding and only to the extent that payment of such
deferred amount is fully deductible under Code Section 162(m)) in the first
month of the taxable year following the taxable year of deferral. If the
subsequent payment of the deferral is itself subject to further deferral
pursuant to this Paragraph F.4, then such further deferred amount shall instead
be paid in the first month of the next following taxable year.



G.   PAYMENT OR REIMBURSEMENT OF BUSINESS EXPENSES: Company shall pay directly
or reimburse Executive for reasonable business expenses of Company incurred by
Executive in connection with Company business, and approved in writing by the
person(s) to whom Executive reports pursuant to Paragraph C hereof, upon
presentation to such person(s) by Executive within sixty (60) days after
incurring such expense of an itemized request for payment including the date,
nature, recipient, purpose and amount of each such expense, accompanied by
receipts for all such expenses in accordance with Company policy.



H.   BUSINESS CONDUCT: Executive shall comply with all applicable laws
pertaining to the performance of this Agreement, and with all lawful and ethical
rules, regulations, policies, codes of conduct, procedures and instructions of
Company, including but not limited to the following:



  1.   GOOD FAITH: Executive shall not act in any way contrary to the best
interest of Company.         Executive agrees that if he or she is approached by
any person to discuss a possible acquisition or other transaction that could
result in a change of control of the Company, Executive will immediately advise
the Company’s General Counsel and Chair of the Nominating, Governance and
Succession Committee of the Board of Directors.     2.   BEST EFFORTS: During
all full-time employment hereunder, Executive shall devote full working time and
attention to Company. Notwithstanding any other agreement to the contrary,
Executive shall not at any time be directly or indirectly employed by, own,
operate, assist or otherwise be involved, invested or associated in any business
that is similar or competitive to any business of Company; except that Executive
may own up to five percent (5%) of such publicly-held business(es), provided
that Executive: (a) shall give Company notice(s) of any such ownership exceeding
two percent (2%), in accordance with Paragraph W hereof, and (b) shall not at
any time be directly or indirectly employed by or operate, assist, or otherwise
be involved or associated with any such business(es).     3.   VERACITY:
Executive shall make no claims or promises to any employee, supplier,
contractor, customer or sales prospect of Company that are unauthorized by
Company or are in any way untrue.



Corp Exec Officer   INITIALS: EXECUTIVE WTP COMPANY DMD



--------------------------------------------------------------------------------



 



Page 3 of 11



  4.   DRIVER’S LICENSE: Executive shall have a driver’s permit issued by
Company and shall carry a valid driver’s license issued by his or her state of
domicile or the State of Employment hereunder whenever Executive is driving any
motor vehicle in connection with Company business. Executive agrees to
immediately notify Company in writing if Executive’s driver’s license is lost,
expired, restricted, suspended or revoked for any reason whatsoever.     5.  
CODE OF CONDUCT: Executive agrees to fully comply with and annually execute a
certification of compliance with the Company’s Code of Business Conduct and
Ethics.



I.   NO CONFLICT: Executive represents to Company that Executive is not bound by
any contract with a previous employer or with any other business that might
prevent Executive from entering into this Agreement. Executive further
represents that he or she is not bound by any other contracts or covenants that
in any way restrict or limit Executive’s activities in relation to his or her
employment with Company that have not been fully disclosed to Company prior to
the signing of this Agreement.   J.   COMPANY PROPERTY: Company shall, from time
to time, entrust to the care, custody and control of Executive certain of
Company’s property, such as motor vehicles, equipment, supplies, passwords and
documents. Such documents may include, but shall not be limited to customer
lists, financial statements, cost data, price lists, invoices, forms, electronic
files and media, mailing lists, contracts, reports, manuals, personnel files or
directories, correspondence, business cards, copies or notes made from Company
documents and documents compiled or prepared by Executive for Executive’s use in
connection with Company business. Executive specifically acknowledges that all
such items, including passwords and documents, are the property of Company,
notwithstanding their preparation, care, custody, control or possession by
Executive at any time(s) whatsoever.   K.   GOODWILL & PROPRIETARY INFORMATION:
In connection with Executive’s employment hereunder:



  1.   Executive agrees to utilize and further Company’s goodwill (“Goodwill”)
among its customers, sales prospects and employees, and acknowledges that
Company may disclose to Executive and Executive may disclose to Company,
proprietary trade secrets and other confidential information not in the public
domain (“Proprietary Information”) including but not limited to specific
customer data such as: (a) the identity of Company’s customers and sales
prospects, (b) the nature, extent, frequency, methodology, cost, price and
profit associated with its services and products purchased from Company, (c) any
particular needs or preferences regarding its service or supply requirements,
(d) the names, office hours, telephone numbers and street addresses of its
purchasing agents or other buyers, (e) its billing procedures, (f) its credit
limits and payment practices, and (g) its organization structure.     2.  
Executive agrees that such Proprietary Information and Goodwill have unique
value to Company, are not generally known or readily available to Company’s
competitors, and could only be developed by others after investing significant
time and money. Company would not make such Proprietary Information and Goodwill
available to Executive unless Company is assured that all such Proprietary
Information and Goodwill will be held in trust and confidence by Executive.
Executive hereby acknowledges that to use this Proprietary Information and
Goodwill except for the benefit of Company would be a breach of such trust and
confidence and in violation of Executive’s common law Duty of Loyalty to the
Company.



L.   RESTRICTIVE COVENANTS: In recognition of Paragraph K, above, Executive
hereby agrees that during the Initial Term and the Extended Term, if any, of
this Agreement, and thereafter as specifically agreed herein:



  1.   Except in the proper performance of this Agreement, Executive shall at no
time directly or indirectly solicit or otherwise encourage or arrange for any
employee to terminate employment with Company while employed by the Company and
for a period of one (1) year following Executive’s termination of employment.



Corp Exec Officer   INITIALS: EXECUTIVE WTP COMPANY DMD



--------------------------------------------------------------------------------



 



Page 4 of 11



  2.   Except in the proper performance of this Agreement, Executive shall not
directly or indirectly disclose or deliver to any other person or business, any
Proprietary Information obtained directly or indirectly by Executive from, or
for, Company.     3.   Executive agrees that at all times after the termination
of this Agreement, Executive shall not seek, solicit, divert, take away, obtain
or accept the patronage of any customer or sales prospect of Company through the
direct or indirect use of any Proprietary Information of Company, or by any
other unfair or unlawful business practice.     4.   Executive agrees that for a
reasonable time after the termination of this Agreement, which Executive and
Company hereby agree to be one (1) year, Executive shall not directly or
indirectly, for Executive or for any other person or business, seek, solicit,
divert, take away, obtain or accept any customer account or sales prospect with
which Executive had direct business involvement on behalf of Company within the
one (1) year period prior to termination of this Agreement.     5.   Nothing in
this Agreement shall be binding upon the parties to the extent it is void or
unenforceable for any reason in the State of Employment, including, without
limitation, as a result of any law regulating competition or proscribing
unlawful business practices.



M.   MODIFICATION OF EMPLOYMENT: At any time during the then current Initial or
Extended Term, as applicable, of this Agreement, a majority of the Board of
Directors of Company shall have the absolute right, with or without cause and
without terminating this Agreement or Executive’s employment hereunder, to
modify the nature of Executive’s employment for the remainder of the then
current Initial or Extended Term, as applicable, of this Agreement, from that of
a full-time employee to that of a part-time employee (“Modification Period”).
The Modification Period shall commence immediately upon Company giving Executive
written notice of such change.



  1.   Upon commencement of the Modification Period: (a) Executive shall
immediately resign as a full-time employee of Company and as an officer and/or
director of Company and of any Company subsidiaries, as applicable,
(b) Executive shall promptly return all Company property in Executive’s
possession to Company, including but not limited to any motor vehicles,
equipment, supplies and documents set forth in Paragraph J hereof, and
(c) Company shall pay Executive when due all previously earned and vested but as
yet unpaid, salary, prorated Target Bonus as determined pursuant to
Paragraph X.2. or other contingent compensation, reimbursement of business
expenses and fringe benefits.     2.   During the Modification Period:
(a) Company shall continue to pay Executive’s monthly salary pursuant to
Paragraph F.1 hereof, and to the extent available under the Company’s group
insurance policies, continue to provide Executive with the same group health and
life insurance (subject to Executive continuing to pay the employee portion of
any such premium) to which Executive would be entitled as a full-time employee,
with the understanding and agreement that such monthly salary and group
insurance, if available, shall constitute the full extent of Company’s
obligation to compensate Executive, (b) Executive shall not be eligible or
entitled to receive or participate in any bonus or fringe benefits other than
the aforementioned group insurance, if available, (c) in the alternative,
Executive may exercise rights under COBRA to obtain medical insurance coverage
as may be available to Executive, (d) Executive shall be deemed a part-time
employee and not a full-time employee of Company, (e) Executive shall provide
Company with such occasional executive or managerial services as reasonably
requested by the person(s) to whom Executive reports pursuant to Paragraph C
hereof, except that failure to render such services by reason of any physical or
mental illness or disability other than Total Disability or death as set forth
in Paragraph O.2 hereof, or unavailability because of absence from the State of
Employment hereunder, shall not affect Executive’s right to receive such salary
and (f) Company shall pay directly or reimburse Executive in accordance with the
provisions of Paragraph G hereof for



Corp Exec Officer   INITIALS: EXECUTIVE WTP COMPANY DMD



--------------------------------------------------------------------------------



 



Page 5 of 11



      reasonable business expenses of Company incurred by Executive in
connection with such services requested by the person(s) to whom Executive
reports pursuant to Paragraph C hereof.     3.   The Modification Period shall
continue until the earlier of: (a) Total Disability or death as set forth in
Paragraph O.2 hereof, (b) termination of this Agreement by Company for “just
cause” as hereinafter defined, (c) Executive accepting employment or receiving
any other compensation from operating, assisting or otherwise being involved,
invested or associated with any business that is similar to or competitive with
any business in which Company is engaged on the commencement date of the
Modification Period, or (d) expiration of the then current Term of this
Agreement.



N.   EXTENSION OF EMPLOYMENT:



  1.   Absent at least ninety (90) days written Notice of Termination of
Employment or Notice of Non-Renewal from Company to Executive prior to
expiration of the then current Initial or Extended Term, as applicable, of this
Agreement, employment hereunder shall continue for an Extended Term (or another
Extended Term, as applicable) of one year, by which Executive and Company intend
that all terms and conditions of this Agreement shall remain in full force and
effect for another twelve (12) months, except that the base salary specified in
Paragraph X.1.a may be increased as set forth in Paragraph X.1.b during the
Extended Term.     2.   In the event that Notice of Non-Renewal is given ninety
(90) days prior to the expiration of the then Initial or Extended Term, as
applicable, of this Agreement, employment shall continue on an “at will” basis
following the expiration of such Initial or Extended Term. In such event,
Company shall have the right to change the terms and conditions of Executive’s
employment, including but not limited to Executive’s position and/or
compensation.



O.   TERMINATION OF EMPLOYMENT:



1. a. Termination Upon Expiration Of Term. Subject to at least ninety (90) days
prior written Notice of Termination of Employment, Executive’s employment shall
terminate, with or without cause, at the expiration of the then current Initial
or Extended Term. Company has the option, without terminating this Agreement,of
placing Executive on a leave of absence at the full compensation set forth in
Paragraph F hereof, for any or all of such notice period.     b.   Termination
For Cause. Except as provided in Paragraph O.1.a, the Company shall have the
right to terminate Executive’s employment hereunder at any time during the then
current Initial or Extended Term, as applicable, of this Agreement, without
notice subject only to a good faith determination by a majority of the Board of
Directors of Company of “just cause.” “Just cause” includes but is not limited
to any (i) theft or dishonesty (ii) more than one instance of neglect or failure
to perform employment duties, (iii) more than one instance of inability or
unwillingness to perform employment duties, (iv) insubordination, (v) abuse of
alcohol or other drugs or substances affecting Executive’s performance of his or
her employment duties, (vi) material and willful breach of this Agreement;
(vii) other misconduct, unethical or unlawful activity, or for (vii) a
conviction of or plea of “guilty” or “no contest” to a felony under the laws of
the United States or any state thereof.     c.   Voluntary Termination By
Executive. At any time during the then current Initial or Extended Term, as
applicable, of this Agreement and with or without cause, Executive may terminate
employment hereunder by giving Company ninety (90) days prior written notice.



  2.   Employment hereunder shall automatically terminate upon the total
disability (“Total Disability”) or death of Executive. Total Disability shall be
deemed to occur on the ninetieth (90th) consecutive or non-consecutive calendar
day within any twelve (12) month period that Executive is unable to



Corp Exec Officer   INITIALS: EXECUTIVE WTP COMPANY DMD



--------------------------------------------------------------------------------



 



Page 6 of 11



      perform the duties set forth in Paragraph C hereof because of any physical
or mental illness or disability. Company shall pay when due to Executive or,
upon death, Executive’s designated beneficiary or estate, as applicable, all
prorated salary, prorated Target Bonus as determined pursuant to Paragraph X.2.
or other contingent compensation, reimbursement of business expenses and fringe
benefits which would have otherwise been payable to Executive under this
Agreement, through the end of the month in which Total Disability or death
occurs.     3.   Upon termination of employment hereunder, Executive shall
immediately resign as an employee of Company and as an officer and/or director
of Company and of any Company subsidiaries, as applicable. Executive shall
promptly return and release all Company property in Executive’s possession to
Company, including but not limited to, any motor vehicles, equipment, supplies,
passwords and documents set forth in Paragraph J hereof. Company shall pay
Executive, when due, all previously earned and vested but as yet unpaid, salary,
prorated Target Bonus, as determined pursuant to Paragraph X.2. or other
contingent compensation, reimbursement of business expenses and fringe benefits.



P.   GOVERNING LAW: This Agreement shall be interpreted and enforced in
accordance with the laws of the State of Employment hereunder.



Q.   ARBITRATION CLAUSE:



  1.   Except for the interpretation and enforcement of injunctive relief
pursuant to Paragraph R hereof (which shall be subject to litigation in any
court having proper jurisdiction), any claim or dispute related to or arising
from this Agreement (whether based in contract or tort, in law or equity)
including, but not limited to, claims or disputes between Executive and Company
or its directors, officers, employees and agents regarding Executive’s
employment or termination of employment hereunder, or any other business of
Company, shall be resolved by a neutral arbitrator agreed upon by both parties,
through mandatory, final, binding arbitration in accordance with the procedural
and discovery rules of the American Arbitration Association.     2.   The cost
of such arbitration shall be borne by the Company. Any such arbitration must be
requested in writing within one (1) year from the date the party initiating the
arbitration knew or should have known about the claim or dispute, or all claims
arising from that dispute are forever waived. Any such arbitration (or court
proceeding as applicable hereunder) shall be held in the city and/or county of
employment hereunder. Judgment upon the award rendered through such arbitration
may be entered and enforced in any court having proper jurisdiction.



R.   REMEDIES & DAMAGES:



  1.   The parties agree that, in the event of a material breach or threatened
material breach of Paragraphs K and/or L hereof, the damage or imminent damage
to the value of Company’s business shall be impractical and/or impossible to
estimate or ascertain, and therefore any remedy at law or in damages shall be
inadequate. Accordingly, the parties hereto agree that Company shall be entitled
to the immediate issuance of a restraining order or an injunction against
Executive in the event of such breach or threatened breach, in addition to any
other relief available to Company pursuant to this Agreement or under law.    
2.   Executive agrees that damages resulting from any such breach which involves
any customer of Company shall be the actual damages according to proof, as
determined by an arbitrator pursuant to Paragraph Q, above.     3.   To the full
extent permitted under the laws of the State of Employment hereunder, Executive
authorizes Company to withhold from any severance payments otherwise due to
Executive and from any other funds (other than wages) held for Executive’s
benefit by Company, any damages or



Corp Exec Officer   INITIALS: EXECUTIVE WTP COMPANY DMD



--------------------------------------------------------------------------------



 



Page 7 of 11



      losses sustained by Company as a result of any material breach or other
material violation of this Agreement by Executive, pending arbitration between
the parties as provided for herein.



S.   NO WAIVER: Failure by either party to enforce any term or condition of this
Agreement at any time shall not preclude that party from enforcing that
provision, or any other provision of this Agreement, at any later time.



T.   SEVERABILITY: The provisions of this Agreement are severable. If any
arbitrator (or court as applicable hereunder) rules that any portion of this
Agreement is invalid or unenforceable, the arbitrator’s or court’s ruling shall
not affect the validity and enforceability of other provisions of this
Agreement. It is the intent of the parties that if any provision of this
Agreement is ruled to be overly broad, the arbitrator or court shall interpret
such provision with as much permissible breadth as is allowable under law rather
than to consider such provision void.



U.   SURVIVAL: All terms and conditions of this Agreement which by reasonable
implication are meant to survive the termination of this Agreement, including
but not limited to the Restrictive Covenants and Arbitration Clause herein,
shall remain in full force and effect after the termination of this Agreement.



V.   REPRESENTATIONS: Executive represents and agrees that he or she has
carefully read and fully understands all of the provisions of this Agreement,
that he or she is voluntarily entering into this Agreement and has been given an
opportunity to review all aspects of this Agreement with an attorney, if he or
she chooses to do so.



W.   NOTICES:



  1.   Any notice required or permitted to be given pursuant to this Agreement
shall be in writing and delivered in person, or sent prepaid by certified mail,
bonded messenger or overnight express, to the party named at the address set
forth below or at such other address as either party may hereafter designate in
writing to the other party:

         

  Executive:   W.T. (Terry) Petty

      11110 Cripplegate Road

      Potomac, MD 20854
 
       

  Company:   ABM Industries Incorporated

      160 Pacific Avenue, Suite 222

      San Francisco, CA 94111

      Attention: Chief Executive Officer
 
       

  Copy:   ABM Industries Incorporated

      160 Pacific Avenue, Suite 222

      San Francisco, CA 94111

      Attention: Chief Employment Counsel



  2.   Any such Notice shall be assumed to have been received when delivered in
person, or forty-eight (48) hours after being sent in the manner specified
above.



X.   SPECIAL PROVISIONS:



  1.   BASE SALARY:



  a.   Four Hundred Fifty Thousand Dollars ($450,000) per year effective
April 1, 2004 through October 31, 2004 at the monthly rate of $37,500 payable
semi-monthly.



Corp Exec Officer   INITIALS: EXECUTIVE WTP COMPANY DMD



--------------------------------------------------------------------------------



 



Page 8 of 11



  b.   Effective November 1, 2004 and at the beginning of each Fiscal Year
thereafter, Executive shall be eligible, at the sole discretion of the Company,
to receive a merit increase based on Executive’s job performance.     c.   At
the sole discretion of the Board of Directors of the Company (the “Board”), the
Company may grant a salary adjustment at any time for reasons deemed appropriate
by the Board, including but not limited to a change in Executive’s duties
resulting in a material increase in responsibility.



  2.   BONUS: Subject to pro-ration in the event of modification or termination
of employment hereunder and further subject to the requirement set forth under
Subparagraph b.v., below, Executive shall be entitled to participate in the
Company’s incentive compensation plan which provides for a performance-based
bonus (“Bonus”) contingent on the achievement of corporate objectives for each
Fiscal Year, or partial Fiscal Year, of employment hereunder during the Initial
term, and during the Extended Term, if any, of this Agreement, as follows:



  a.   Executive shall be entitled to a guaranteed bonus in the amount of
$131,250 for the remaining period of Company’s Fiscal Year, from April 1, 2004
through October 31, 2004. Such bonus shall be paid as soon as administratively
feasible, but no later than seventy-five (75) days after the end of the
Company’s Fiscal Year.     b.   A target bonus for the Fiscal Year beginning
November 1, 2004 and each subsequent Fiscal Year thereafter (“Target Bonus”)
shall be established equal to 50% of the Executive’s Base Salary for the Fiscal
Year. Executive’s Target Bonus shall be further subject to a Performance Bonus
Modifier adjustment of 0% to 150% of Target Bonus to determine Executive’s
Actual Bonus. Such adjustment shall be based on the Performance Criteria for
each such Fiscal Year, as recommended by the person(s) to whom Executive reports
and reviewed and approved by the Committee. A draft of the Performance Criteria
for the Fiscal Year beginning November 1, 2004 is attached as Exhibit I.
Performance Criteria for each year will be finalized and delivered to Executive
within 30 days after the beginning of each Fiscal Year.



  i.   At any time the Committee reserves the right to further adjust the
Performance Criteria in the event of a Significant Transaction (as defined
below) during a Fiscal Year and/or for any unanticipated and material events
that are beyond the control of the Company, including but not limited to acts of
god, nature, war or terrorism, or changes in the rules for financial reporting
set forth by the Financial Accounting Standards Board, the Securities and
Exchange Commission, and/or the New York Stock Exchange or for any other reason
which the Committee determines, in good faith, to be appropriate. For purposes
of this Agreement, the term “Significant Transaction” shall mean the Company’s
acquisition or disposition of a business or assets which the Company is required
to report under Item 2 of the SEC Form 8-K.     ii.   The Company shall pay
Executive the Actual Bonus for the Fiscal Year following completion of the audit
of the Company’s financial statements and approval by the Committee, but no
later than seventy-five (75) days after the end of each Fiscal Year. The Company
in its sole discretion may pay any Actual Bonus or prorated Target Bonus
earlier. In the event of Modification or Termination of employment hereunder,
the Company shall pay Executive the prorated portion of the Target Bonus based
on the fraction of the Fiscal Year that has been completed prior to the date of
Modification or Termination.     iii.   Absent bad faith or material error, the
conclusions of the Committee with respect to the Performance Criteria or the
Actual Bonus, shall be final and binding upon Executive and Company.



Corp Exec Officer   INITIALS: EXECUTIVE WTP COMPANY DMD



--------------------------------------------------------------------------------



 



Page 9 of 11



  iv.   Executive’s maximum Actual Bonus for each Fiscal Year shall be one
hundred percent (100%) of the Base Salary as determined pursuant to this
Agreement. In the event of modification or termination of employment hereunder,
Executive’s prorated Target Bonus shall not exceed such percent of prorated Base
Salary.     v.   Notwithstanding the foregoing, no Bonus for any Fiscal Year of
the Company shall be payable unless the Company’s EPS for the Fiscal Year then
ending is equal to or greater than eighty percent (80%) of the Company’s EPS for
the previous Fiscal Year of the Company, in each case excluding gains and losses
from sales of discontinued operations and any income included in the Company’s
receipt of insurance proceeds or other compensation or damages due to the
Company’s loss of property, business or profits as a result of the destruction
of the World Trade Center on September 11, 2001.



  c.   Nothing contained in this Agreement shall entitle Executive to receive a
bonus or other incentive or contingent compensation from Company based on any
sales or profits made by Company after termination of the Initial or Extended
Term of this Agreement or of employment hereunder.     d.   Notwithstanding any
other provision hereof, the Committee may, prior to the beginning of any Fiscal
Year, approve and notify the Executive of a modification to the Target Bonus or
the Performance Bonus Modifier (either higher or lower), based on such
performance and financial measures and other factors as the Committee shall
determine in its sole discretion. The Committee’s decision in this regard shall
be deemed final and binding on Executive regardless of the amount of Target or
Actual Bonus otherwise calculated pursuant to the foregoing provisions. In
addition, the Committee reserves the option at any time to grant a discretionary
incentive bonus, which shall not be subject to the maximum Bonus provisions
described in paragraph X.2.b.iv. above.



Y.   SCOPE OF CERTAIN PROVISIONS: All references to Company in Paragraphs H, J,
K, L, O.3 and R in this Agreement shall include Company, and its subsidiary
corporations and other Company affiliates.



Z.   ENTIRE AGREEMENT: Unless otherwise specified herein, this Agreement and
Executive’s Offer Letter dated March 8, 2004 set forth every contract,
understanding and arrangement as to the employment relationship between
Executive and Company, and may only be changed by a written amendment signed by
both Executive and Company.



  1.   The parties intend that this Agreement speak for itself, and that no
evidence with respect to its terms and conditions other than this Agreement
itself may be introduced in any arbitration or judicial proceeding to interpret
or enforce this Agreement.     2.   It is specifically understood and accepted
that this Agreement and the above-referenced Offer Letter supersede all oral and
written employment agreements between Executive and Company prior to the date
hereof, as well as all conflicting provisions of Company’s Guidelines for
Corporate Approval and its Human Resources Manual, including but not limited to
the termination, discipline and discharge provisions contained therein.     3.  
This Agreement may not be amended except in a writing signed by the Executive
and Chief Executive Officer and approved by the Company’s Board of Directors.

FULL KNOWLEDGE & UNDERSTANDING: Executive and Company hereby acknowledge that
they have carefully read and fully understand all terms and conditions of this
Agreement, that they have been given an opportunity to review all aspects of
this Agreement with an attorney if they so choose, and that they are voluntarily
entering into this Agreement with full knowledge of the benefits and burdens,
and the risks and rewards, contained herein.



Corp Exec Officer   INITIALS: EXECUTIVE WTP COMPANY DMD



--------------------------------------------------------------------------------



 



Page 10 of 11

IN WITNESS WHEREOF, Executive and an officer and Director of the Company have
executed this Agreement as of the date set forth above:

                 

  Executive:   Signature:   /s/ W. T. Petty    

               
 
               

      Date:   4/1/04    

               
 
               

  Company:       ABM Industries Incorporated    
 
               

      Date:   5/3/04    
 
               

             

      Signature:   /s/ Henrik C. Slipsager    

         

     
 
               

      Title:   CEO    
 
               

      Signature:   /s/ Donna M. Dell    

               
 
               

      Title:   Sr. V.P. of Human Resources    

               



Corp Exec Officer   INITIALS: EXECUTIVE WTP COMPANY DMD



--------------------------------------------------------------------------------



 



Page 11 of 11

Exhibit I

Name of Executive:                 W.T. (Terry) Petty               

2004 EXECUTIVE PERFORMANCE BONUS MODIFIERS
RATINGS AND CALCULATION SHEET
ABM EXECUTIVE OFFICERS

                                                                          Circle
one rating in each category   Unsatisfactory   Needs Improvement   Meets
Requirements   Exceeds Requirements   Superior Performance
 
                                                                       
COMPANY OBJECTIVES
    1       2       3       4       5       6       7       8       9  
 
                                                                       
I. FINANCIAL RESULTS AND BUDGETING
                                                                       
 
                                                                       
II. INTERNAL CONTROLS AND PROCEDURES
    1       2       3       4       5       6       7       8       9  
 
                                                                       
III. DIVISIONAL OPERATIONS PERSONAL OBJECTIVES
    1       2       3       4       5       6       7       8       9  
 
                                                                       
IV. LEADERSHIP
    1       2       3       4       5       6       7       8       9  
 
                                                                       
V. MANAGEMENT SUCCESSION PLANNING
    1       2       3       4       5       6       7       8       9  
 
                                                                       
TOTAL RATING SCORE:
    o                                                              
 
                                                                       
42 — 45 points = 150% of Target Bonus
                                                                       
39 — 41 points = 140% of Target Bonus
                                                                       
36 — 38 points = 130% of Target Bonus
                                                                       
33 — 35 points = 120% of Target Bonus
                                                                       
30 — 32 points = 110% of Target Bonus
                                                                       
27 — 29 points = 100% of Target Bonus
                                                                       
24 — 26 points = 90% of Target Bonus
                                                                       
21 — 23 points = 80% of Target Bonus
                                                                       
19 — 20 points = 70% of Target Bonus
                                                                       
17 — 18 points = 60% of Target Bonus
                                                                       
15 — 16 points = 50% of Target Bonus
                                                                       
>15 points = 0% of Target Bonus
                                                                       

                                                                                
Reviewer’s Signature



Corp Exec Officer   INITIALS: EXECUTIVE WTP COMPANY DMD